Citation Nr: 0719880	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  06-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his PTSD in February 2006.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain.  At his February 2006 VA 
examination, the veteran indicated that he had been 
reassigned to a new doctor for his PTSD, but he has not 
responded to multiple RO inquiries regarding relevant 
treatment.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  In conjunction with his service connection claim, 
the RO notified him of such evidence in a June 2005 letter.  
By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the initial claim of service connection for PTSD was 
granted, and it is the veteran's claim for an initial 
evaluation in excess of 30 percent that is at issue in this 
case.  As noted above, in three letters sent between March 
and May 2006, the RO detailed the relevant duties of VA and 
the veteran in obtaining evidence in conjunction with the 
higher initial evaluation claim.  

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted June 2005 VCAA letter was issued prior to the 
appealed rating decision, while the three letters pertaining 
to the higher initial evaluation claim were followed up by a 
Statement of the Case in September 2006.  This Statement of 
the Case constituted a readjudication of the veteran's claim.  
Accordingly, this case poses no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
notified of these procedures in the three letters issued in 
2006, and, as indicated above, his claim was readjudicated in 
the September 2006 Statement of the Case.  The Board finds 
this corrective action to meet the requirements of 
Dingess/Hartman.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed March 2006 rating decision, the RO granted 
service connection for PTSD on the basis of the veteran's 
current diagnosis of this disorder and his history of 
participation in action against the enemy during World War 
II.  A 30 percent evaluation was assigned, effective from May 
2005.

The RO based this grant, in part, on evidence of VA 
outpatient psychiatric treatment between May and December of 
2005.  Records from this period indicate symptoms including 
sleeplessness, profuse night sweats, and recurrent 
nightmares.  A May 2005 record indicates that these symptoms 
dated back approximately one year.  Medications prescribed to 
the veteran included Temazepam and Trazodone.

In a January 2006 statement, the VA psychiatrist who had 
treated the veteran in the preceding year described symptoms 
including nightmares of combat experiences.  The psychiatrist 
indicated that it was "hard to determine" why such 
nightmares were latent for decades and only "mobilized in 
recent years," but he suggested that they were precipitated 
by the veteran's retiring four years earlier after working 31 
years in a paper factory and then taking a part-time job 
because of "nervousness."  In conclusion, the psychiatrist 
opined that he considered the veteran to be totally disabled 
by his symptoms of PTSD, clearly resulting from combat 
experiences, but the psychiatrist did not elaborate further 
on this opinion.

Subsequently, in February 2006, the veteran underwent a VA 
psychiatric examination, with an examiner who reviewed his 
claims file.  This examination report contains a reiteration 
of the veteran's service experiences and his recent mental 
health treatment.  The examiner noted that the veteran had 
retired in 2001 and recently played golf but had been unable 
to do so since September 2005 because of knee symptoms.  Also 
the examiner indicated that the veteran now "mostly watches 
television and reads," had lived with a widow in his 
neighborhood for 21 years, and saw his children regularly. 

Upon examination, the veteran was alert, cooperative, and 
extremely garrulous, and he showed no evidence of a thought 
disorder.  He denied delusions, hallucinations, and ideas of 
reference, and his eye contact and interaction were 
appropriate.  Although he was noted to have recovered well 
from a mild stroke in December 2005, he did report some 
suicidal thoughts after the stroke because he did not want to 
live with paralysis.  Current suicidal and homicidal ideation 
was denied.  The veteran was oriented in all spheres and 
reported good memory, although his companion described him as 
"sometimes forgetful."  His rate and flow of speech were 
within normal limits.  Panics attacks were noted to occur 
when he would wake up in the middle of the night and would 
not be able to sleep, and he was noted to be depressed about 
his health and poor sleep (an average of no more than four 
hours per night).  He also stated that he would avoid 
medication because it made him unsteady.  Other symptoms 
included sweating, anxiousness, difficulty breathing, and 
nightmares about service experiences.

In rendering an assessment of PTSD, the examiner indicated 
that the veteran met the DSM-IV criteria for PTSD on the 
basis of his battle and body recovery experiences during 
World War II.  His stress symptoms were noted to have had 
their onset approximately three years earlier.  The examiner 
also reiterated the findings from the outpatient records and 
January 2006 statement from the veteran's VA psychiatrist.  

Additionally, the examiner rendered an Axis I diagnosis of 
PTSD, delayed and "moderately severe."  Axis IV stressors 
of insomnia, stress symptoms, and physical problems were 
noted to be moderate.  A Global Assessment of Functioning 
(GAF) score of 48 was assigned.  The examiner concluded that 
the veteran had virtually no PTSD symptoms until two to three 
years earlier, when he began having nightmares, 
sleeplessness, anxiety, and night sweats associated with 
dreams and memories of World War II.  He had continued with 
significant insomnia and PTSD symptoms to the present.  

In this case, the veteran's 30 percent evaluation for PTSD 
has been assigned under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this section, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

Based on a review of the evidence described above, the Board 
finds the initial evaluation of 30 percent to be inadequate.  
Both the January 2006 statement from the veteran's VA 
psychiatrist and the assignment of a GAF score of 48 from the 
February 2006 VA examination report reflect a substantially 
greater disability picture than that contemplated by the 30 
percent evaluation.  See The American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV) (indicating that a GAF 
score between 41 and 50 encompasses serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).

The veteran's examiner from February 2006 also described the 
veteran's symptoms as moderately severe and noted recent 
suicidal thoughts from several months earlier, in addition to 
such symptoms as nightmares, sleeplessness, anxiety, and 
night sweats associated with dreams and memories of World War 
II.  

Given this level of symptomatology, particularly the evidence 
of suicidal thoughts during the pendency of this appeal, and 
the inclusion of suicidal ideation among the criteria for a 
70 percent evaluation, the Board finds that a 70 percent 
evaluation is warranted in the instant case.

The remaining question for the Board is whether a higher 
evaluation of 100 percent is appropriate.  For the most part, 
however, the symptoms listed in the criteria for a 100 
percent evaluation have not been shown at all in this case.  
Specifically, there is no suggestion of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for the names of close relatives, own 
occupation, or own name.  

Also, the evidence is not indicative of total social 
impairment, particularly given the veteran's reported history 
of frequent contact with his children and his 21-year history 
of a relationship with a widow in the neighborhood.

The Board is, however, aware that the veteran's VA 
psychiatrist noted in a January 2006 statement that he was 
considered totally disabled from his PTSD symptoms.  While 
this statement suggests total occupational impairment, it is 
not supported by a detailed rationale.  Rather, the 
psychiatrist's statement is largely focused on the origins of 
the veteran's PTSD and the reasons why the PTSD symptoms had 
not arisen until recently.

By contrast, the February 2006 VA examination report, which 
is more detailed and based on a claims file review, reflects 
a lesser - "moderately severe" - degree of symptoms and 
resultant impairment.  Moreover, while the assigned GAF score 
of 48 can encompass an inability to retain employment under 
the DSM-IV, as indicated above, the examiner did not so 
specify in the report.  The examiner did, however, indicate 
that the Axis IV stressors of insomnia, stress symptoms, and 
physical problems were only moderate in degree.  

Overall, the Board finds that the veteran's service-connected 
PTSD results in serious and at least moderately severe 
symptoms, but the Board is unable to conclude that this 
disorder has produced total occupational impairment.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided).  As such, an 
initial evaluation of 70 percent, but not more, is warranted.  
To that extent, the appeal is granted.

In reaching this conclusion, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


